Title: [Diary entry: 1 August 1787]
From: Washington, George
To: 

Wednesday Augt. 1st. Returned abt. 11 Oclock with the above Company to Philadelphia. In this Town I understood—that the usual time of Sowing Buck Wheat was from the 10th. to the 20th. of July—that the grd. ought to be Twice plowed and at least as often harrowed & the grain harrowd. in—That it is

considered as an uncertain Crop—liable to injury (whilst in the blossom) by a hot Sun—and very apt to in[ju]ry by frost in Autumn—That it is excellent food for Horses (to puff them up) Milch Cattle, Sheep, Hogs, also for fattin[g] beeves; and to feed Colts when they are weaned. That 2 quarts of Buck Wheat meal, & ½ a peck of Potatoes (at first, the quantity to be reduced as the fatting creature falls off in stomach, or in other words encreases in fat) given 3 times a day is fully sufficient. That the Buck Wheat ground into Meal & given in wash—is most excellent to lay on fat for Hogs (to be hardened with Corn) & that this meal and Potatoes (given raw, but washed, and cut small, is excellent for the weaning of Colts. And that the quantity to the acre is (on an average) 25, Bush. About 3 pecks of Seed is sufft. for an Acre of ground.